Name: 94/96/EC: Commission Decision of 3 February 1994 based on Article 16 of Council Directive 91/628/EEC introducing special rules regarding the welfare of animals during transport in certain parts of Greece
 Type: Decision_ENTSCHEID
 Subject Matter: transport policy;  tariff policy;  environmental policy;  organisation of transport;  Europe;  agricultural policy
 Date Published: 1994-02-22

 22.2.1994 EN Official Journal of the European Communities L 50/13 COMMISSION DECISION of 3 February 1994 based on Article 16 of Council Directive 91/628/EEC introducing special rules regarding the welfare of animals during transport in certain parts of Greece (94/96/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport and amending Directives 90/425/EEC and 91/496/EEC (1), as amended by Decision 92/438/EEC (2), and in particular Article 16 thereof, Whereas Directive 91/628/EEC set out requirements applicable to all transport of animals within, to, and from the Member States; Whereas in several parts of Greece there are natural constraints applying to these parts, in particular their remoteness from the mainland of Greece; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The rules laid down in Article 5 (1) (b), in Article 5 (2) (b), (c) and (f), and in points 3, 4, 18, 19, 20, 21, 22, 23, 25 and 26 of the Annex to Directive 91/628/EEC shall not apply to the transport of animals referred to in Article 1 (1) (a) thereof within the areas as laid down in the Annex hereto and the transport between those areas and the mainland of Greece, provided that the provisions of Article 2 are complied with. Article 2 The following rules shall apply to the areas referred to in Article 1. 1. Any transport of animals must be notified to the competent veterinary authority. The person responsible for the transport operation must provide the latter with full particulars concerning: (a) the means of transport; (b) the type and number of animals transported; (c) their origin and ownership; (d) the place of departure and of destination; (e) the date and time of departure; and (f) the route, irrespective of the duration of the journey. 2. The competent authority shall take the appropriate steps with regard to the loading and unloading of animals on/from the means of transport used and shall check that: (a) the accompanying documents satisfy the Community and national requirements laid down; (b) the facilities in place are such that the animals can be transported safely; and (c) the animals are in a proper state of health prior to transportation. 3. The loading and unloading of the animals must be carried out using suitable equipment and in a manner not prejudicial to their health. Article 3 This Decision is addressed to the Member States. Done at Brussels, 3 February 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 340, 11. 12. 1991, p. 17. (2) OJ No L 243, 25. 8. 1992, p. 27. ANNEX Areas of the territory of Greece in respect of which specific rules on the welfare of animals during transport may apply: 1. Dodekanisa 2. Zakinthos 3. Iraklio 4. Kerkira 5. Kefallinia 6. Kiklades 7. Lesvos 8. Lasithi 9. Levkada 10. Rethimno 11. Samos 12. Khios 13. Khania 14. The islands parts of the prefectures of Evros, Ewia, Kavala, Magnisia and Pireas.